Appeal by defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered August 15, 1980, convicting him of sexual abuse in the first degree and criminal possession of® weapon in the fourth degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the facts, indictment dismissed, and this case is remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. The People have failed to prove beyond a reasonable doubt the identity of the defendant as the perpetrator of the crimes. Hopkins, J. P., Damiani, Gibbons and Weinstein, JJ., concur.